Case 18-66879-jwc          Doc 4    Filed 10/05/18 Entered 10/05/18 11:59:15             Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                    )                    CHAPTER 11
                                          )
COUNTRY CLUB, INC.                        )                    CASE NO. 18-66879
                                          )
      Debtor,                             )
__________________________________________)

                           MOTION FOR EXPEDITED HEARING
                         ON THE FOLLOWING FIRST DAY MOTION

         1) DEBTOR’S EMERGENCY MOTION FOR AN ORDER AUTHORIZING THE
            DEBTOR TO (A) MAINTAIN EXISTING BANK ACCOUNTS AND CASH
            MANAGEMENT SYSTEM AND (B) CONTINUE USE OF EXISTING
            BUSINESS FORMS

         COMES NOW, Country Club, Inc. (“Debtor”), and brings this Motion for Expedited

Hearing pursuant to Rule 9013-4, Bankruptcy Local Rules for the Northern District of Georgia,

and respectfully shows the Court as follows:

                                                   1.

         The Debtor filed its petition for relief pursuant to Chapter 11, Title 11, of the United

States Code on October 5, 2018 (the “Petition Date”).

                                                   2.

         On and after the Petition Date, the Debtor filed Emergency Motion For An Order

Authorizing The Debtor To (A) Maintain Existing Bank Accounts And Cash Management

System And (B) Continue Use Of Existing Business Forms [Docket No. ] (collectively the

“Motions”).
Case 18-66879-jwc        Doc 4     Filed 10/05/18 Entered 10/05/18 11:59:15            Desc Main
                                    Document     Page 2 of 2


                                                 3.

       The Motions must be heard on an expedited basis in order to secured legal representation

in this Chapter 11 case, to continue operation of the Debtor’s business, to prevent loss of

employees, and to avoid significant disruption of business.

       WHEREFORE, Debtor respectfully requests this Court:

       a) Schedule an expedited hearing on the above-designated Motions; and

       b) Grant such other and further relief as the Court deems just and reasonable.


                                              Respectfully submitted,

                                              McBRYAN, LLC

                                              /s/Louis G. McBryan
                                              Louis G. McBryan, Georgia Bar No. 480993
                                              Cecilia J. Christy, Georgia Bar No. 370092
                                              6849 Peachtree Dunwoody Rd
                                              Building B-3, Suite 100
                                              Atlanta, GA 30328
                                              Telephone (678) 733-9322
                                              Fax (678)498-2709
                                              lmcbryan@mcbryanlaw.com
                                              Attorneys for Debtor
